



Exhibit 10.1 SUMMARY OF DIRECTOR COMPENSATION
 
 
WALGREEN CO. DIRECTOR COMPENSATION




Full-time employees of the Company who serve as directors do not receive
additional compensation for service on the Board of Directors. Directors who are
not employees currently receive the following:



·  
$70,000 annual retainer, paid quarterly.

·  
Additional $20,000 annual retainer for Audit Committee Chair, paid quarterly.

·  
Additional $10,000 annual retainer for each other Committee chair, paid
quarterly.

·  
One half of regular annual retainer is paid in shares of Walgreen Co. stock. The
other half of the regular annual retainer and the entire Committee chair
retainer are paid in cash.

·  
On each November 1st, annual grant of Walgreen Co. stock equal to $100,000
divided by the Walgreen Co. stock price on that date (stock grant is provided
via the Walgreen Co. Nonemployee Director Stock Plan).

·  
The elements of director compensation are subject to the deferral opportunities
described below.



Upon the recommendation of the Nominating and Governance Committee of the Board,
on July 11, 2007 the Board of Directors approved an increase to the dollar value
of the annual stock grant under the Nonemployee Director Stock Plan to $120,000,
beginning with the grant on November 1, 2007.



The following deferral opportunities continue to be available to nonemployee
directors under the Nonemployee Director Stock Plan:



·  
All cash payments may be deferred into a deferred cash compensation account or
awarded in the form of deferred stock units.

·  
Portion of annual retainer paid in stock and annual stock grant may be awarded
in the form of deferred stock units.



Certain nonemployee directors remain eligible for benefits under discontinued
director compensation arrangements, as follows:



·  
The Walgreen Co. Nonemployee Director Stock Plan is a replacement for certain
compensation arrangements for nonemployee directors in effect prior to November
1996, under the Retirement Plan for Outside Directors. The Retirement Plan for
Outside Directors continues to apply only with respect to compensation earned by
nonemployee directors for periods of service prior to November 1, 1996. Under
this Plan, the annual benefits payable to a nonemployee director for the shorter
of (i) the number of years the director served as a non-employee member of the
Board, or (ii) 10 years, were equal to the sum of 80% of the annual Board
retainer in effect on the date of retirement, plus 4% of the director’s final
annual retainer for each year of service as a nonemployee director in excess of
10 years. In no case could the annual benefit payment exceed 100% of the annual
retainer in effect and payable to the nonemployee director on the date of his or
her retirement from the Board of Directors. Messrs. Howard and Reed and Ms. von
Ferstel will receive benefits under this Retirement Plan upon their retirement
from the Board.

·  
Two current nonemployee directors (Mr. Howard and Ms. von Ferstel) participated
in unfunded deferred compensation plans offered prior to 1993 that permitted a
director to defer a portion of his or her retainer fees, and each is receiving
annual payments under such plans.